Exhibit 14 CODE OF ETHICS Statement of General Policy This Code of Ethics (“Code”) has been adopted byAspen Partners, Ltd. ("Aspen")and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”). This Code establishes rules of conduct for all employees of Aspen Partners, Ltd. and is designed to, among other things, govern personal securities trading activities in the accounts of employees. The Code is based upon the principle that Aspen and its employees owe a fiduciary duty to Aspen's clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards long maintained by Aspen Partners, Ltd. continue to be applied. The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. The excellent name and reputation of our firm continues to be a direct reflection of the conduct of each employee. Pursuant to Section 206 of the Advisers Act, both Aspen Partners, Ltd. and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that Aspen has an affirmative duty of utmost good faith to act solely in the best interest of its clients Aspen Partners, Ltd. and its employees are subject to the following specific fiduciary obligations when dealing with clients: •The duty to have a reasonable, independent basis for the investment advice provided; •The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; •The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and •A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, Aspen Partners, Ltd. expects every employee to demonstrate the highest standards of ethical conduct for continued employment with Aspen. Strict compliance with the provisions of the Code shall be considered a basic condition of employment with Aspen Partners, Ltd.Aspen's reputation for fair and honest dealing with its clients has taken considerable time to build. This standing could be seriously damaged as the result of even a single securities transaction being considered questionable in light of the fiduciary duty owed to our clients. Employees are urged to seek the advice of Adam Langley, the Chief Compliance Officer ("CCO"), for any questions about the Code or the application of the Code to their individual circumstances. Employees should also understand that a material breach of the provisions of the Code may constitute grounds for disciplinary action, including termination of employment with Aspen Partners, Ltd. The provisions of the Code are not all-inclusive. Rather, they are intended as a guide for employees of Aspen Partnersin their conduct. In those situations where an employee may be uncertain as to the intent or purpose of the Code, he/she is advised to consult with Adam Langley, Chief Compliance Officer.The CCOmay grant exceptions to certain provisions contained in the Code only in those situations when it is clear beyond dispute that the interests of our clients will not be adversely affected or compromised. All questions arising in connection with personal securities trading should be resolved in favor of the client even at the expense of the interests of employees. Exhibit 14 -1- The CCO will periodically report to senior management of Aspen Partners, Ltd. to document compliance with this Code. Definitions For the purposes of this Code, the following definitions shall apply: “Access person” means any supervised person who: has access to nonpublic information regarding any client's purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any fund Aspen Partners, Ltd. or its control affiliates manage; or is involved in making securities recommendations to clients that are nonpublic. “Account” means accounts of any employee and includes accounts of the employee’s immediate family members (any relative by blood or marriage living in the employee’s household), and any account in which he or she has a direct or indirect beneficial interest, such as trusts and custodial accounts or other accounts in which the employee has a beneficial interest or exercises investment discretion. “Aspen” or“Aspen Partners” means Aspen Partners, Ltd., a registered investment adviser and portfolio account manager. “Beneficial ownership” shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is the beneficial owner of a security for purposes of Section 16 of such Act and the rules and regulations thereunder. You will be considered to have 'beneficial ownership' in a security if (i) you have a Pecuniary Interest in the Security, (ii) you have voting power with respect to the Security, meaning the power to vote or direct the voting of such Security, or(iii) you have the power to dispose, or direct the disposition of, such Security. If you have any question about whether an interest in a Security or an Account constitutes Beneficial Ownership, you should contact the Chief Compliance Officer. “Client” means any investment entity or account advised or managed by Aspen Partners, Ltd. “Funds” means all privateinvestment funds advised byAspen Partners, Ltd. “Pecuniary Interest” means any interest in a Security in whichyou, directly or indirectlly, through any contract, arrangement, understanding, relationship or otherwise, have the opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in such Security. The term 'Pecuniary Interest' is construed very broadly. The following examples illustrate this principle: (1) ordinarily, you will be deemed to have a 'Pecuniary Interest' in all Securities owned by members of your immediate family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including any adoptive relationship) who live in your household. (2) if you are a general partner of a general or limited partnership, you will be deemed to have a 'Pecuniary Interest' in all Securities owned by the Partnership. (3) if you are a shareholder of a corporation or similar business entity, you will be deemed to have a 'Pecuniary Interest' in all Securities owned by the corporation if you are a controlling shareholder or have or share investment control over the corporation's investment portfolio. Exhibit 14 -2- (4) if you have the right to acquire equity Securities through the exercise or conversion of a derivative security, you will be deemed to have a 'Pecuniary Interest' in such Securities, whether or not your right is presently exerciseable. (5) your interest as a manger-member in the Securities held by a limited liability company are deemed to be 'Pecuniary Interests.' (6) ordinarily, if you are a director or beneficiary of a trust, where either you or members of your immediate family have a vested interest in the principal or income of the trust, you will be deemed to have a 'Pecuniary Interest' in all Securities held by the trust. If you have any question about whether an interest in a Security or an account constitutes 'Pecuniary Interest' you should contact the Chief Compliance Officer. “Reportable security” means any security as defined in Section 202(a)(18) of the Advisers Act, except that it does not include: (i) Transactions and holdings in direct obligations of the Government of the United States; (ii) Bankers’ acceptances, bank certificates of deposit, commercial paper and other high quality short-term debt instruments, including repurchase agreements; (iii) Shares issued by money market funds; (iv) Transactions and holdings in shares of other types of open-end registered mutual funds, unlessAspen Partners, Ltd. or a control affiliate acts as the investment adviser or principal underwriter for the fund; and (v) Transactions in units of a unit investment trust if the unit investment trust is invested exclusively in mutual funds, unless Aspen Partners, Ltd. or a control affiliate. acts as the investment adviser or principal underwriter for the fund. “Security” has the same meaning as it has in Section 2(a)(36) of the Investment Company Act of 1940.The following are Securities: Any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option or privilege on any security (including a certificate of deposit), or on any group or index of securities, (including any interest therein or based on the value thereof), or any put, call, straddle, option or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any security. The following are NOT securities: Commodities, futures, and options traded on a commodities exchange, including currency futures. However, futures or options on any group or index of securities are Securities. You should note that 'Security' includes a right to acquire a security, as well as an interest in a collective investment vehicle (such as limited partnership or limited liability company). “Supervised Person” means directors, officers and partners of Aspen Partners, Ltd. (or other persons occupying a similar status or performing similar functions); employees of Aspen Partners, Ltd.; and any other person who provides advice on behalf of Aspen Partners, Ltd. and is subject to Aspen's supervision and control. Standards of Business Conduct Aspen Partners, Ltd.places the highest priority on maintaining its reputation for integrity and professionalism. That reputation is a vital business asset. The confidence and trust placed inour firm and it's employeesby our clients is something we value and endeavor to protect. The following Standards of Business Conduct sets forth policies and procedures to achieve these goals. This Code is intended to comply with the various provisions of the Advisers Act and also requires that all supervised persons comply with the various applicable provisions of the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and applicable rules and regulations adopted by the Securities and Exchange Commission (“SEC”). Exhibit 14 -3- Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, nonpublic information by investment advisers. Such policies and procedures are contained in this Code. The Code also contains policies and procedures with respect to personal securities transactions of all Aspen'ssupervised persons as defined herein.
